     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 1 of 6


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MORIANO MILLARE,                                  Case No. 2:20-cv-00451-WBS-JDP (PC)
10                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF’S AMENDED
11           v.                                         COMPLAINT BE DISMISSED FOR
                                                        FAILURE TO STATE A CLAIM AND
12    C. JACKSON, et al.,                               DEFENDANT’S MOTION TO DISMISS BE
                                                        DENIED AS MOOT
13                       DEFENDANTS.
                                                        OBJECTIONS DUE IN 14 DAYS
14
                                                        ECF Nos. 21 & 22
15

16          Plaintiff Moriano Millare is a state prisoner proceeding without counsel in this civil rights
17   action brought under 42 U.S.C. § 1983. On October 9, 2020, I recommended that defendant’s
18   motion to dismiss, ECF No. 14, be granted and that plaintiff’s initial complaint be dismissed.
19   ECF No. 18. Those recommendations were adopted by the district judge and plaintiff’s claims
20   were dismissed without prejudice. ECF No. 20. Plaintiff then filed an amended complaint, ECF
21   No. 21, and defendants filed a second motion to dismiss, ECF No. 22. After screening the
22   complaint, I find that plaintiff has failed to state a cognizable claim. I therefore recommend that
23   plaintiff’s complaint be dismissed and that defendants’ motion to dismiss be denied as moot.
24

25

26
27

28
                                                       1
     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 2 of 6


 1                                  Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          As before, plaintiff alleges that defendants violated his rights under the Eighth and

26   Fourteenth Amendments when they declined to repair the electrical outlet and light fixture for his
27   bunk. ECF No. 21 at 6, 14-15. Plaintiff also claims that defendants’ failure to repair the fixtures

28   violated his rights under Title II of the Americans with Disabilities Act (“ADA”) because he has
                                                          2
     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 3 of 6


 1   spondylosis and is mobility impaired. Id. at 6. Finally, he alleges that defendants’ decision not to

 2   repair the fixtures was retaliation for his “litigious activities.” Id. at 22, ¶ 95. I find that none of

 3   plaintiff’s claims are cognizable.

 4           First, plaintiff’s claims do not, taken as true, establish a violation of his Eighth

 5   Amendment rights. An Eighth Amendment conditions of confinement claim has two prongs, one

 6   objective and the other subjective. Objectively, a plaintiff must demonstrate that his conditions

 7   were “sufficiently serious” to invoke the Eighth Amendment’s protections. See Johnson v. Lewis,

 8   217 F.3d 726, 731 (9th Cir. 2000). Subjectively, a plaintiff must demonstrate that the defendant

 9   acted “with a sufficiently culpable state of mind.” Id. (quoting Wilson v. Seiter, 501 U.S. 294,

10   298 (1991)). A defendant is “sufficiently culpable” if he acts with deliberate indifference. See

11   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (“[A] prison official may be held liable under the

12   Eighth Amendment for denying humane conditions of confinement only if he knows that inmates

13   face a substantial risk of serious harm and disregards that risk by failing to take reasonable

14   measures to abate it.”). Plaintiff’s allegations concerning the electrical fixtures do not meet either

15   prong. They are not sufficiently serious to deprive plaintiff of “the minimal civilized measure of

16   life’s necessities.” Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (“To sustain an Eighth

17   Amendment claim, the plaintiff must prove a denial of the minimal civilized measure of life’s

18   necessities . . . .”) (internal quotation marks omitted). Neither has he alleged that, in ignoring his

19   requests that the fixtures be repaired, defendants ignored a “substantial risk of serious harm” to

20   him.
21           Second, plaintiff’s Fourteenth Amendment equal protection claim fails because he has not

22   alleged that he belongs to a suspect class or that defendants discriminated against him because of

23   his membership in such a class. See Lowe v. Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985). As I

24   noted in my previous findings and recommendations, “the disabled do not constitute a suspect

25   class for equal protection purposes.” Lee v. City of Los Angeles, 250 F.3d 668, 686-87 (9th Cir.

26   2001) (internal quotation omitted).
27

28
                                                          3
     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 4 of 6


 1           Third, plaintiff’s ADA claim fails because, as before, he has not alleged that defendants

 2   discriminated against him because of his disability.1 “The ADA prohibits discrimination because

 3   of disability, not inadequate treatment for disability.” Simmons v. Navajo County, 609 F.3d 1011,

 4   1022 (9th Cir. 2010). Plaintiff has not alleged that any of the defendants was aware of his

 5   spondylosis.2 And grievance documents attached to plaintiff’s amended complaint indicate that

 6   officials removed the fixtures because they determined that they were illegally installed by

 7   inmates with “materials which were more than likely stolen from the CDCR.” ECF No. 21 at 50-

 8   51. Plaintiff does allege that these justifications were pretextual. He does not, however, allege

 9   that they were pretext for discrimination based on disability. Instead, he alleges that defendants

10   sought to retaliate against him for his litigation. Id. at 20.

11           Finally, plaintiff’s First Amendment retaliation claim fails because it is vague and

12   conclusory. The Ninth Circuit has established five basic elements necessary to bring a First

13   Amendment retaliation claim in the prison context: “(1) [a]n assertion that a state actor took some

14   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that

15   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did

16   not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-

17   68 (9th Cir. 2005). Plaintiff has not offered any plausible allegation that defendants declined to

18   repair the fixtures because of his litigation. He has not alleged how he knows that defendants

19   were motivated by retaliation or what litigation defendants retaliated against him for. His claim,

20   repeated several times in his complaint, that defendants “acted in response to [his] litigious
21   activities” is the sort of “unadorned, the defendant-unlawfully-harmed-me accusation” that the

22

23

24           1
                Plaintiff seeks monetary damages and, therefore, must show either deliberate
     indifference or intentional discrimination. Ferguson v. City of Phoenix, 157 F.3d 668, 674-75
25   (9th Cir. 1998).
26
              2
                Plaintiff does allege that defendants “possessed full knowledge that [he] was a litigious,
     mobility impaired inmate restricted to lower bunk housing . . . .” ECF No. 21 at 21, ¶ 91. As I
27   noted in my previous findings and recommendations, restriction to lower bunk housing is not
     itself a disability. Accordingly, plaintiff’s allegations do not, taken as true, establish that
28   defendants knew he was disabled.
                                                          4
     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 5 of 6


 1   Supreme Court cautioned against in Iqbal. 556 U.S. at 678. “Factual allegations must be enough

 2   to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

 3            Having concluded that the amended complaint states no viable claims, I must decide

 4   whether plaintiff’s complaint should be dismissed with leave to amend. I conclude that plaintiff’s

 5   Eighth Amendment, Fourteenth Amendment, and ADA claims should be dismissed without leave

 6   to amend. As noted above, plaintiff’s claims do not rise to the objective level of seriousness

 7   required to state an Eighth Amendment conditions of confinement claim. Plaintiff’s Fourteenth

 8   Amendment and ADA claims fail for the same reasons identified in my previous findings and

 9   recommendations. I therefore conclude that further opportunity to amend those claims would be

10   futile. I will, however, recommend that plaintiff’s First Amendment retaliation claims be

11   dismissed with leave to amend. It is possible that those claims, if described in greater detail,

12   could proceed past screening.

13            Accordingly, it is recommended that:

14            1.      Plaintiff’s Eighth Amendment, Fourteenth Amendment, and ADA claims be

15   dismissed without leave to amend.

16            2.      Plaintiff’s First Amendment retaliation claims be dismissed with leave to amend.

17            3.      Defendant’s motion to dismiss, ECF No. 22, be denied as moot.

18            I submit these findings and recommendations to the district judge under 28 U.S.C.

19   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

20   Eastern District of California. Within 14 days of the service of the findings and
21   recommendations, the parties may file written objections to the findings and recommendations

22   with the court and serve a copy on all parties. That document should be captioned “Objections to

23   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

24   and recommendations under 28 U.S.C. § 636(b)(1)(C).

25   IT IS SO ORDERED.
26
27   Dated:        January 15, 2021
                                                        JEREMY D. PETERSON
28
                                                        5
     Case 2:20-cv-00451-WBS-JDP Document 25 Filed 01/15/21 Page 6 of 6


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
